DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I comprising Figures 1-4,11 and 12 and claims 1-7,10-12 an 14-16 in the reply filed on 11/07/2022 is acknowledged.  Accordingly claims 8,9 and 13 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the plurality of slits" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the container" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,10-12,15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Berry (US 9,277,842).

Referring to claim 1.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
an insert body (body of 10); 
a handle (12; Figure 2); 
a base (14; Figure 1); 
the handle (12; Figure 2) being connected terminally opposite to the base (14), along the insert body (body of 10); and 
the base (14; Figure 1) being connected perpendicular to the insert body (body of 10; see Figure 2).

Referring to claim 2.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
the insert body (body of 10) comprising a storage portion (extending the length of 10; see Figure 4); and 
the storage portion traversing from the handle (12; Figure 2) to the base (14; Figure 1) along the insert body (body of 10).

Referring to claim 3.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
the handle (12; Figure 2) comprising a tab body (body of 12 adjacent portion 16; Figure 1) and a pull tab (portion 16); 
the tab body (body of 12 adjacent portion 16; Figure 1) being connected adjacent to the insert body (bottom remaining body of 10), opposite to the base (14); and 
the pull tab (portion 16) being connected adjacent to the tab body (body of 12 adjacent portion 16; Figure 1), opposite to the insert body (bottom remaining body of 10).
Referring to claim 4.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
the pull tab (portion 16) being removably attached to the insert body (body of 10) through a connection element (52; Figure 2).

Referring to claim 5.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
wherein the connection element (52; Figure 2) is a perforation fastener (scored area 52).

Referring to claim 6.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
the handle (12; Figure 2) comprising a tab body (body of 12 adjacent portion 16; Figure 1) and a pull tab (portion 16); 
the tab body (body of 12 adjacent portion 16; Figure 1) being connected adjacent to the insert body (body of 10), opposite to the base (14); and 
the pull tab (portion 16) being connected adjacent to the tab body (body of 12 adjacent portion 16; Figure 1), opposite to the insert body (body of 10); and 
the pull tab (portion 16) being connected perpendicular (see orientation of 12 compared to member 12) to the tab body (body of 12 adjacent portion 16; Figure 1).

Referring to claim 7.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
the insert body (body of 10) comprising a first longitudinal end (left edge of 12 as seen in Figure 1) and a second longitudinal end (right edge of 12 as seen in Figure 1);
the first longitudinal end and the second longitudinal end being positioned terminally opposite (see structure as in Figure 1) to each other along the insert body (body of 10); 
the first longitudinal end and the second longitudinal end being positioned perpendicular (as shown in Figure 1) to the base (14) and the handle (portion of handle 12 including member 16; Figure 2); and 
the base (14) being positioned between (see narrow rear portion of 14 adjacent member 18; Figure 1) the first longitudinal end and the second longitudinal end.

Referring to claim 10.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
wherein the handle (top portion of 12; Figure 2) is semi-circular in shape (see curved portion of 16).

Referring to claim 11.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
wherein the insert body (body of 10) is rectilinear in shape (rectangular; see Figure 1).

Referring to claim 12.  Berry discloses a snack dispensing insert (10; Figure 1) comprising: 
wherein the base (14) is rectilinear in shape (see rectangular front portion of 14).

Referring to claim 15.  Berry discloses a snack dispensing insert (10; Figure 1) wherein 
the insert body (body of 10) comprising a plurality of mounting elements (30; Figure 2); and 
the plurality of mounting elements (30) being distributed about the insert body (body of 10; see Figure 3).

Referring to claim 16.  Berry discloses a snack dispensing insert (10; Figure 1) wherein 
the insert body (body of 10; see Figure 3) comprising a first longitudinal end (left edge of 12 as seen in Figure 1) and a second longitudinal end (right edge of 12 as seen in Figure 1); 
the first longitudinal end and the second longitudinal end (left and right edges of 12 as seen in Figure 1) being positioned terminally opposite to each other along the insert body (see position in Figure 1); 
the first longitudinal end and the second longitudinal end being positioned perpendicular (as shown in Figure 1) to the base (14) and the handle (16); 
the insert body (body of 10; see Figure 3) comprising a plurality of mounting elements (30; Figure 2); and 
the plurality of mounting elements (30; Figure 2) being distributed about the first longitudinal end and the second longitudinal end (left and right edges of 12 as seen in Figure 1), wherein the plurality of slits (curved opening below member 16; Figure 2) is configured to mount the insert body (body of 10; see Figure 3) of the snack dispensing insert (10; Figure 1) on the container (80) such that the snack dispensing insert (10; Figure 1) is elevated along the container (see Figure 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 9,277,842) in view of Greene (US 6,745,918).

Referring to claim 14.  Berry does not disclose the snack dispensing insert as being made out of a sheet-like material.
Greene discloses a snack dispensing insert (10b; Figure 8) wherein the snack dispensing insert (10b) is made out of a sheet-like material (cardboard; Col. 5 line 54).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Berry to include the dispensing insert as being made out of a sheet-like material because the cost of the dispenser can be reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651